



EXHIBIT 10.1
July 30, 2019


Thomas Austin
[redacted]




Dear Thomas:


We are pleased to offer you the position of VP Corp Controller at Juniper
Networks Inc. reporting to Ken Miller. Your primary work location will be
Westford, MA (Technology Park). Your designation as Chief Accounting Officer, or
CAO, is subject to the formal approval of the Board of Directors (or one of its
authorized committees).


This offer is contingent upon a successful background investigation.


Your offer is composed of the following components:


Offer Component
Offer Amount
Currency
Frequency
Base Compensation
320,000.00
USD
Annual
RSU
20,000
RSU
Standard Vesting



Base Compensation: In consideration of your services, you will be paid an annual
salary rate as mentioned above which will be paid semi-monthly, less applicable
taxes and deductions in accordance with the Company’s normal payroll processing.


Bonus: You will be eligible to participate in Juniper's Company Performance
Bonus Program (the "Program") with an annualized bonus target 50% of base
salary. This bonus could be higher or lower depending on Company and individual
performance. This Program is a discretionary bonus program that Juniper funds
based on the achievement of business results and objectives established by
Juniper, such as corporate financial results and results of company strategic
goals. Once the total funding level is established by Juniper, managers will
determine in their discretion the award level for their employees based on the
manager's assessment of individual performance. Accordingly, there is no
specified or guaranteed amount that you will receive or become entitled to, and
the Program is subject to change or discontinuation at any time.


Starting next fiscal year, subject to approval by the Compensation Committee of
the Board of Directors, you will be eligible to participate in the Plan. The
Plan may include a performance share award component, which will be subject to
your acceptance of a performance share agreement, which along with the Juniper’s
equity incentive plan governing the award and applicable sub-plans, will set out
additional terms and conditions of the grant.


Restricted Stock Units: Subject to compliance with applicable U.S. federal and
state securities laws, we will recommend to the Stock Committee of the Board of
Directors that you be granted Restricted Stock Units (RSU) of Juniper Networks,
Inc. (Juniper) Common Stock.  The RSUs will vest cumulatively over a period of
three years as long as you remain an employee of Juniper or one of its
subsidiaries, with 34% of the shares vesting on the one-year anniversary of the
vesting start date and 33% vesting on second and third anniversaries of the
vesting start date.  The RSU grant will be subject to your acceptance of an RSU
award agreement, which, along with the Juniper equity incentive plan governing
the RSU award and applicable sub-plans, will set out additional terms and
conditions of the grant.


Other Company Agreements: Upon commencement of your employment, as a condition
of your employment, you will sign the Company's Confidential Information and
Invention Assignment Agreement, the Worldwide Code of Business Conduct and
Ethics Acknowledgment, the Reporting Ethics Concerns Acknowledgement and
Agreement and the Executive Compensation Recovery Agreement. You will also be
eligible to enter into a change in control agreement consistent with the
Company’s standard form for individuals in your position and renewal of such
agreement upon its expiration to the extent it is renewed for similar situated
officers.
Confidentiality: Except as required by applicable laws, neither party shall
disclose the contents of this agreement without first obtaining the prior
written consent of the other party, provided, however, that you may disclose
this agreement to your attorney, financial planner and tax advisor if such
persons agree to keep the terms hereof confidential.


juniperlogo.gif [juniperlogo.gif]

--------------------------------------------------------------------------------

Page | 2




For purposes of federal immigration law, you will be required to provide to
Juniper documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
business days of your date of hire with Juniper, or our employment relationship
with you may be terminated. Please bring the appropriate documents on your first
day of employment.


This offer is contingent upon your obtaining the requisite immigration status
and employment authorization. If you are a foreign national requiring work
authorization to begin employment, you must contact the Company's Immigration
Department at immigration@juniper.net to initiate the visa process. The Company
will submit a petition on your behalf to obtain employment authorization, as
well as file visa applications for your immediate dependent family members. The
Company will pay the legal fees and costs related to these filings. Because the
number of work visas available each year is limited by the U.S. government, the
Company reserves the right to withdraw or suspend this offer if the Company is
not able to obtain work authorization for you in a reasonable period of time.
Please note that if you currently have employment authorization such as
practical, curricular or academic training (F-1 or J-1), you must contact the
Company's Immigration Department before beginning employment.


In the event your employment includes frequent business travel, the time you
spend working outside your home state may result in additional tax reporting and
tax payment liabilities.  Although Juniper may pro-rate your state tax
withholdings, it will be your responsibility to determine and comply with any
resulting income tax obligations.


At-Will Employment: If you accept this offer, you understand and agree that your
employment with the Company is for no specified period and constitutes “at will”
employment. As a result, you will be free to resign at any time, for any reason
or no reason. The Company will similarly have the right to end its employment
relationship with you at any time, with or without notice and with or without
cause. You understand and agree that any representation to the contrary is
unauthorized and not valid unless obtained in writing and signed by the Chief
Executive Officer, the Senior Vice President of Human Resources or the General
Counsel.


Please keep in mind that this offer will expire on August 06, 2019.


If you accept this offer, your start date will be on September 3, 2019.


We are delighted to have you join us at Juniper Networks. Welcome Aboard!


Very truly yours,


p.p. /s/ Eva Andres 8/2/2019
SVP, Human Resources
Signing on behalf of; Brian Robinson, Juniper Networks, Inc.


Brian Robinson
Senior Director, Talent Acquisition
Juniper Networks, Inc.



--------------------------------------------------------------------------------



I accept the terms of this letter and agree to keep the terms of this letter
confidential.
/s/ Thomas A. Austin
Signature - Thomas Austin
 
7/31/2019
Date Signed

Start Date: Tuesday, 9/3/2019




juniperlogo.gif [juniperlogo.gif]